UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                          Senior Airman CHRISTIAN R. MANN
                                 United States Air Force

                                             ACM 38444

                                            07 MAY 2014

         Sentence adjudged 17 July 2013 by GCM convened at Tinker Air Force
         Base, Oklahoma. Military Judge: Joshua E. Kastenberg (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 8 months,
         forfeiture of all pay and allowances, reduction to E-1, and a reprimand.

         Appellate Counsel for the Appellant: Major Matthew T. King.

         Appellate Counsel for the United States: Colonel Don M. Christensen and
         Gerald R. Bruce, Esquire.

                                                 Before

                        MARKSTEINER, MITCHELL, and WEBER
                              Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court